        Case 1:18-mc-00167-ABJ Document 102 Filed 12/27/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA                             :
                                                     :
       v.                                            :
                                                     :
PAUL J. MANAFORT, JR.,                               :
                                                     :
       Defendant                                     :
                                                     :
                                                     :
IN RE:                                               :       Case No. 1:18-mc-00167
  PETITIONS FOR RELIEF CONCERNING                    :
  CONSENT ORDER OF FORFEITURE                        :       Judge Amy B. Jackson
                                                     :
                                                     :
WOODLAWN, LLC,                                       :
                                                     :
       Petitioner                                    :
                                                     :




               WOODLAWN, LLC’S MOTION FOR A STATUS HEARING

       Petitioner Woodlawn, LLC, by undersigned counsel, respectfully moves this Court to set a

status hearing for this case. In support of this motion, Woodlawn states as follows.

       This case appears to have been placed on the backburner. Nothing has been filed, heard or

decided for many months. Nor has the government communicated with counsel for Woodlawn.

Woodlawn is well aware that another third party petition, that of petitioners The Federal Savings

Bank and National Bancorp Holdings, Inc., is currently being litigated and that the resolution of

that petition may be further delayed for a lengthy period by the prosecution of Stephen M. Calk in




                                                 1
         Case 1:18-mc-00167-ABJ Document 102 Filed 12/27/19 Page 2 of 6



the Southern District of New York. United States v. Stephen M. Calk, 1:19-cr-0366-LGS

(S.D.N.Y.).1 See Doc. 95-1, at p. 9, and Doc. 100 at pp. 5, 23-24.

       Woodlawn would like its petition to receive the government’s and the Court’s attention so

it can move forward toward a resolution. The government has asked this Court to allow it to pursue

extensive and expensive discovery against Woodlawn despite the undisputed fact that the collateral

pledged as security for Woodlawn’s secured loan, 123 Baxter Street, is untainted substitute

property under § 853(p), to which the relation back doctrine does not apply. See Woodlawn, LLC’s

Reply in Support of Its Motion for Summary Judgment and in Opposition to the Special Counsel’s

Motion for Discovery Under Rule 56(d), Doc. 61, 62 at 8-9. The Court has not yet ruled on

Woodlawn’s Motion for Summary Judgment or the government’s discovery requests.

        If, contrary to Woodlawn’s position, the Court is inclined to allow the government

discovery in Woodlawn’s case, we would like to get on with it. Subsequent to the last filing in

Woodlawn’s case, Bloomberg News revealed that the individual who made the loan to the

Manaforts through his Woodlawn, LLC is Arjan (“Ari”) Zieger, a respectable 56 year old U.S.

businessman with interests in real estate and lending who resides in Puerto Rico. Mr. Zieger then

agreed to an extensive interview with the Bloomberg reporters in which he discussed the loan to

the Manaforts and his perfectly legitimate reasons for making it and wishing to remain anony-

mous.2 The government is now capable of investigating Mr. Zieger’s background and business



1
 The indictment charges Mr. Calk with using misusing his bank’s resources by making $16 million
in risky loans to Manafort to curry favor with him in the hope of getting a high level position with
the Trump administration, and lying to regulators. Renae Merle and Rosalind S. Helderman,
Chicago bank CEO indicted on accusations of bribing Manafort for administration job,
Washington Post, May 23, 2019.
2
 See Andrew Martin, David Glovin and Stephanie Baker, Man Who Secretly Lent Paul Manafort
$1 Million Has Finally Come Forward, Bloomberg.com, June 4, 2019:
https://www.bloomberg.com/news/articles/2019-06-04/manafort-s-mystery-lender-steps-
                                                 2
         Case 1:18-mc-00167-ABJ Document 102 Filed 12/27/19 Page 3 of 6



interests without further burdensome discovery from Woodlawn. Thus, the primary reason offered

for the government’s alleged need to pursue discovery has been removed from the case.

       If Woodlawn must wait until the petition of TFSB/NBH is decided before its own petition

moves to the frontburner, then Woodlawn will be waiting a lot longer, perhaps years longer. That

would be unfair to Woodlawn. The government has never moved to stay Woodlawn’s case and no

stay is in place. But, in fact, it feels as though Woodlawn’s case has been stayed. As petitioner

TFSB/NBH writes in Doc. 100 at p. 24, “The government is not entitled to a de facto stay of

resolution of Petitioner’s claims, which are ripe for disposition on the record before the Court.”

       The loan Woodlawn made to the Manaforts was very short term in nature. The loan was

made in early August 2017. The initial maturity date of the loan was December 31, 2017, although

it was extended under the terms of a forbearance agreement at the Manaforts’ request. Woodlawn’s

Motion for Summary Judgment, Doc. 44 at p. 3, ¶4, p. 5, ¶¶13-14. It is now about two and half

years since the loan was made and many months since the last bit of interest thereon was received

from the Manaforts. Interest and expenses, including attorney’s fees, continue to accrue.

Woodlawn’s Motion for Summary Judgment, Doc. 44 at p. 6, ¶15. Woodlawn (Mr. Zieger) is

losing more and more money as time passes, which very likely will not be recoverable.

       This forfeiture ancillary proceeding is civil in nature. The Supreme Court has held that the

Due Process Clause can be infringed by prolonged and undue delay in adjudicating a civil in rem

forfeiture case. See United States v. $8,850 in U.S. Currency, 461 U.S. 555 (1983); United States

v. Von Neumann, 474 U.S. 242, 248 (1986) (issue was “whether the Government’s 18-month delay




forward. See also Zach Gibson, Manafort benefactor comes forward, Washington Post, June 4,
2019,         reprinting       story         from         the         Union         Leader:
https://www.unionleader.com/news/politics/manafort-benefactor-comes-forward/article
7c58c400-4d83-5283-87ff-d8fdafe1eae6.html.
                                                 3
         Case 1:18-mc-00167-ABJ Document 102 Filed 12/27/19 Page 4 of 6



in bringing a forfeiture proceeding violated the claimant’s right to due process of law.” Court states

that $8,850 “held that due process requires a post-seizure determination within a reasonable time

of the seizure.”); United States v. Banco Cafetero Panama, 797 F.2d 1154, 1163 (2d Cir. 1986)

(“To require prompt filing of a forfeiture action but allow indefinite postponement of the trial

would reduce the [prompt] filing requirement to a nullity.”); United States v. $12,248 in United

States Currency, 957 F.2d 1513, 1518 (9th Cir. 1991).

        The Second Circuit has applied the $8,850 due process analysis to delay between the

imposition of a criminal fine and the time when the government seeks to execute on seized property

to collect the fine. United States v. David, 131 F.3d 55, 59 (2d Cir. 1997). And the Sixth Circuit

has applied the $8,850 due process analysis to delay between the seizure of property and the

ancillary hearing to determine whether the due process rights of a third-party petitioner were

violated. United States v. Coffman, 2015 U.S. App. LEXIS 7887, at *27-30 (6th Cir. May 11, 2015).

Two judges of this Court have also indicated that a third party petitioner has a due process right to

an ancillary hearing at a meaningful time. United States v. Bikundi, 125 F. Supp. 3d 178, 186-87

(D.D.C. 2015); Sunrise Academy v. United States, 791 F. Supp. 2d 200, 206-07 (D.D.C. 2011)

(finding “no reason to believe that [plaintiff Sunrise] will be significantly damaged if adjudication

of their claims is postponed pending a post-trial ancillary hearing” but recognizing the due process

right to an ancillary hearing at a meaningful time).

        Congress has also indicated in 21 U.S.C. § 853(n)(4) that ancillary petitions should be

adjudicated with dispatch, to the extent practicable. § 853(n)(4) states: “The hearing on the petition

shall, to the extent practicable and consistent with the interests of justice, be held within thirty days

of the filing of the petition.” Woodlawn’s initial petition (Doc. 15) was filed on November 30,

2018, which is about 385 days ago. However, we are still far from the day when the Court will be



                                                   4
         Case 1:18-mc-00167-ABJ Document 102 Filed 12/27/19 Page 5 of 6



in a position to conduct a merits hearing on Woodlawn’s petition. Woodlawn asks the Court to set

a status hearing at an early date so that the parties and the Court can discuss how to move this case

forward as expeditiously and fairly as the circumstances permit.

       WHEREFORE, the Court should hold a status hearing at an early date in this case.


Dated: December 27, 2019                              Respectfully submitted,


                                                             /s/ David B. Smith
                                                      David B. Smith
                                                      D.C. Bar No. 403068
                                                      David B. Smith, PLLC
                                                      108 North Alfred Street, 1st Floor
                                                      Alexandria, Virginia 22314
                                                      (703) 548-8911
                                                      Facsimile (703) 548-8935
                                                      dbs@davidbsmithpllc.com
                                                      Counsel for Woodlawn, LLC




                                                 5
        Case 1:18-mc-00167-ABJ Document 102 Filed 12/27/19 Page 6 of 6



                                      Certificate of Service

       I hereby certify that on the 27th day of December, 2019, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing (NEF) to the following CM/ECF user(s):

                      Andrew Weissmann
                      U.S. Department of Justice
                      Special Counsel’s Office
                      950 Pennsylvania Avenue, N.W.
                      Washington, D.C. 20530
                      aaw@usdoj.gov

                      Daniel H. Claman
                      U.S. Department of Justice, Criminal Division
                      Money Laundering and Asset Recovery Section
                      1400 New York Avenue, N.W.
                      Suite 10200
                      Washington, D.C. 20530
                      daniel.claman@usdoj.gov

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                            /s/ David B. Smith
                                                     David B. Smith
                                                     D.C. Bar No. 403068
                                                     David B. Smith, PLLC
                                                     108 North Alfred Street, 1st Floor
                                                     Alexandria, Virginia 22314
                                                     (703) 548-8911
                                                     Facsimile (703) 548-8935
                                                     dbs@davidbsmithpllc.com
                                                     Counsel for Woodlawn, LLC




                                                6
